Petition for Writ of Mandamus Denied and Corrected Memorandum Opinion
filed July 2, 2019.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-19-00424-CV



                    IN RE MEREDITH JOHNSON, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              309th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2017-62105

                         MEMORANDUM OPINION

      We withdraw our opinion of June 18, 2019, and issue this corrected opinion.

      On May 21, 2019, relator Meredith Johnson filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (Supp.); see also Tex.
R. App. P. 52. In the petition, relator asks this court to compel the Honorable Linda
Dunson, presiding judge of the 309th District Court of Harris County, to vacate the
portion of her May 9, 2019 order denying Meredith’s motion to decline jurisdiction
under section 152.207 of the Texas Family Code.

      To obtain mandamus relief, a relator must show that the trial court clearly
abused its discretion. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004)
(orig. proceeding); In re Garza, 544 S.W.3d 836, 840 (Tex. 2018) (orig. proceeding)
(per curiam). Relator has not shown that the trial court clearly abused its discretion.
We therefore deny relator’s petition for writ of mandamus.


                                        PER CURIAM

Panel consists of Justices Wise, Jewell, and Hassan.




                                          2